Citation Nr: 0407156	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  95-40 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to apportionment of the veteran's Department of 
Veterans Affairs (VA) disability compensation payments on 
behalf of the veteran's child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran had active service from March 1969 to March 1973.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of decisions of the Los Angeles, 
California, regional office (RO) of the VA that denied an 
apportionment of the veteran's compensation payments for his 
son.

The appellant provided testimony before the undersigned 
Veterans Law Judge at a hearing in Los Angeles, California, 
in September 1998.  A transcript of the hearing is of record.

In January 1999, the Board remanded the case for additional 
development.  Subsequently, the case was transferred to the 
Detroit, Michigan, RO.  That RO issued a supplemental 
statement of the case in November 2002.  


REMAND

The appellant is seeking an apportionment of the veteran's 
compensation payments for their son.  An apportionment of the 
veteran's payments occurred from September 1993 to April 
1994, but ended upon receipt of evidence that the veteran was 
making child support payments.  The appellant submitted a new 
claim for apportionment in November 1994.  

A December 1996 Superior Court of California ruling found 
that the veteran was to pay monthly payments beginning in 
January 1997 in order to satisfy an arrearage in his child 
support payments during the period from February 1, 1992, to 
December 31, 1995.  This was in addition to his current child 
support payments.

The veteran has contended that he settled the arrearage in 
1998.

However, in January 2003, the appellant submitted information 
from the San Bernadino County Office of the District Attorney 
that indicated that the veteran owed $6,534.87 stemming from 
the December 1996 Court ruling.

There is no indication in the record that the RO considered 
the argument and evidence submitted by the appellant in 
January 2003.  Accordingly, a supplemental statement of the 
case must be issued with consideration of this evidence.

The applicable law and regulations state that all or any part 
of the veteran's benefits may be apportioned on behalf of the 
veteran's child, if the veteran is not reasonably discharging 
his responsibility for the child's support.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452 (2003).  
Additionally, apportionments will not be made if undue 
hardship to any party in interest would result.  38 C.F.R. § 
3.451 (2003).

Financial information was last received from the veteran in 
November 2002.  Since that time, he has been granted 
additional VA compensation benefits.  

The Board notes that the veteran's son was born in June 1978, 
and is currently 25 years of age.  The evidence of record 
demonstrates that he attended college until June 2000.  Under 
certain circumstances, a veteran's offspring may still be 
considered a child for VA purposes if they are under the age 
of 23 and are pursuing a course of instruction at an approved 
educational institution.  38 C.F.R. § 3.57(a)(1)(iii).  Thus, 
the appellant's claim pertains to the period from 
approximately April 1994 to June 2000.

The Board notes that a claim for an apportionment is a 
"contested claim" and is subject to special procedural 
regulations.  Under 38 C.F.R. § 19.100 (2003), all interested 
parties will be specifically notified of the action taken by 
the agency of original jurisdiction in a simultaneously 
contested claim and of the right and time limit for 
initiating an appeal, as well as hearing and representation 
rights.  Pursuant to 38 C.F.R. § 19.102 (2003), when a 
Substantive Appeal is filed in a simultaneously contested 
claim, the content of the Substantive Appeal will be 
furnished to the other contesting parties to the extent that 
it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  See 38 U.S.C.A. § 7105A 
(West 2002).  Further, if a hearing is scheduled for any 
party to a simultaneously contested claim, the other 
contesting claimant and their representative, if any, will be 
allowed to present opening testimony and argument; the 
appellant will then be allowed an opportunity to present 
testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) 
(2003).

The Board's review of the record shows no indication that the 
veteran was given notice of the content of the appellant's 
Substantive Appeal, notice of the hearing before the 
undersigned, or a copy of the hearing transcript.  See 38 
U.S.C.A. § 7105A; 38 C.F.R. §§ 19.102; 20.713.  Moreover, in 
November 2002, the RO issued an SSOC to the appellant, but 
there is no indication that the veteran was sent a copy of 
that SSOC.  

Therefore, in order to ensure that all due process 
requirements are met and to give the parties every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  To ensure that all contested claims 
procedures have been followed, the veteran 
(at his address of record) should be 
provided with copies of (1) the 
appellant's Substantive Appeal, (2) the 
September 1998 hearing transcript before 
the Board, and (3) the November 2002 
Supplemental Statement of the Case.  The 
veteran and his representative should be 
provided the appropriate period of time to 
respond.  

2.  The RO should request that the veteran 
complete a current financial status 
report, VA Form 20-5655.  The records 
received from the veteran should then be 
associated with the claims folder.

3.  The RO should request documentation 
from the veteran to support his contention 
that he made child support payments or 
that his wages were garnished for the 
subject child.  Any records received from 
the veteran should then be associated with 
the claims folder.

4.  After completion of the above 
development, the RO should readjudicate 
the case based on all additional evidence 
associated with the veteran's claims file 
that was not previously considered by the 
RO, including the evidence and argument 
submitted by the appellant in January 
2003.  Both the appellant and the veteran 
should then be provided with a 
Supplemental Statement of the Case, and be 
afforded the appropriate time in which to 
respond.  The RO should ensure that all 
due process requirements for contested 
claims are followed.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The parties need take no action until 
otherwise notified.

The parties have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




